DETAILED ACTION
This office action is a response to the application filed 24 August 2020 claiming domestic benefit from provisional application 62/937,186 filed 18 November 2019, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 10-12, 14-17, 21, 23-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmon (EP 2,654,258 A2).  Carmon was cited by applicant’s IDS filed 1 June 2021.

Regarding claim 1, Carmon teaches a method of wireless communication at a wireless device, comprising: 
determining a frequency synchronization accuracy for the wireless device (Carmon, Fig. 4, [0070]; every cell member within the wireless environment is configured to run operation control flow 400, where the oscillator offset values and self CACL values are calculated); and
transmitting an indication of the determined frequency synchronization accuracy for the wireless device (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members).

Regarding claim 14, Carmon teaches an apparatus for wireless communication at a wireless device, comprising:
a memory (Carmon, [0037]; memory); and
at least one processor coupled to the memory (Carmon, [0037]; one or more processors) and configured to:
determine a frequency synchronization accuracy for the wireless device (Carmon, Fig. 4, [0070]; every cell member within the wireless environment is configured to run operation control flow 400, where the oscillator offset values and self CACL values are calculated); and 
transmit an indication of the determined frequency synchronization accuracy for the wireless device (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members).

Regarding claim 16, Carmon teaches a method of wireless communication at a first wireless device, comprising:
receiving an indication of a frequency synchronization accuracy for a second wireless device (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members); and
performing a frequency synchronization based on a frequency of the second wireless device and using the indication of the frequency synchronization accuracy for the second wireless device (Carmon, Fig. 4, [0068]-[0078]; the oscillator offset value for the cell can be synchronized with the neighboring various cell values based on a weighted equation given, and a similar customization can be made for updating the SCACL values that can be influenced by the number of overall cell members, the number of higher reliability neighboring cells, overall member uptime, and number of iterations).

Regarding claim 28, Carmon teaches a method of wireless communication at a central entity in a wireless device network, comprising:
receiving an indication of a frequency synchronization accuracy from each of a plurality of wireless devices (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members); and
sending frequency synchronization accuracy information for each of the plurality of wireless devices (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members).

Regarding claims 2 and 27, Carmon teaches the method of claim 1 and the method of claim 16 above.  Further, Carmon teaches wherein the frequency synchronization accuracy is determined based on at least one of:
a source synchronization accuracy for at least one synchronization source,
a capability of the wireless device,
a link quality to the at least one synchronization source,
a number of measurements that the wireless device uses for a frequency synchronization (Carmon, Fig. 4, [0068]-[0078]; the oscillator offset value for the cell can be synchronized with the neighboring various cell values based on a weighted equation given, and a similar customization can be made for updating the SCACL values that can be influenced by the number of overall cell members, the number of higher reliability neighboring cells, overall member uptime, and number of iterations), or
a mobility state of the wireless device or the at least one synchronization source.

Regarding claims 3 and 15, Carmon teaches the method of claim 1 and the apparatus of claim 14 above.  Further, Carmon teaches further comprising: determining an absolute frequency based on a combination of measurements from at least one synchronization source and a frequency of the wireless device, wherein the frequency synchronization accuracy is based on the absolute frequency (Carmon, [0070]-[0071]; the operational control flow gathers various CACL from neighboring cell members, compares and updates its own CACL and oscillator frequency, as in the example equation).

Regarding claims 4 and 17, Carmon teaches the method of claim 3 and the method of claim 16 above.  Further, Carmon teaches wherein the wireless device determines the absolute frequency based on the combination of measurements for multiple synchronization sources using a weight for each synchronization source based on a respective frequency synchronization accuracy level for each of the multiple synchronization sources (Carmon, [0070]-[0071]; the operational control flow gathers various CACL from neighboring cell members, compares and updates its own CACL and oscillator frequency, as in the example equation).

Regarding claims 8, 21, and 29, Carmon teaches the method of claim 1, the method of claim 16, and the method of claim 28 above.  Further, Carmon teaches wherein the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device dynamically in response to a change in the frequency synchronization accuracy for the wireless device (Carmon, [0077]; the process 400 is dynamic and continuous continue to update itself where the SCACL value is updated to reflect any change and run the whole process again).

Regarding claims 10 and 23, Carmon teaches the method of claim 1 and the method of claim 16 above.  Further, Carmon teaches wherein the indication of the determined frequency synchronization accuracy for the wireless device comprises an index for a quantized accuracy value (Carmon, [0063]; the CACL is according to a predetermined range of values that is universally recognized by each member of the network).

Regarding claims 11 and 24, Carmon teaches the method of claim 1 and the method of claim 16 above.  Further, Carmon teaches wherein the indication of the determined frequency synchronization accuracy for the wireless device comprises synchronization source information for the wireless device (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members).

Regarding claims 12 and 25, Carmon teaches the method of claim 1 and the method of claim 16 above.  Further, Carmon teaches wherein the indication of the determined frequency synchronization accuracy further indicates a capability for use as a frequency synchronization source (Carmon, Fig. 4, [0066]-[0070]; the CACL is the clock accuracy confidence level and the operational control flow searches for a reliable clock source to synchronize with where the CACL is one of the measure used to determine which is the most reliable clock source to synchronize to).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carmon as applied to claims 1 and 16 above, and further in view of Siomina et al. (US 2014/0126472 A1), hereafter referred Siomina.

Regarding claims 5 and 18, Carmon teaches the method of claim 1 and the method of claim 16 above.  While Carmon teaches the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device in a downlink transmission in various control channels (Carmon, [0044] and [0048]; the wireless link can include downlink and performed over control channels), Carmon does not expressly teach wherein the downlink transmission comprising at least one of:
system information;
a radio resource control (RRC) message; 
a medium access control (MAC) message; or 
downlink control information (DCI).
However, Siomina teaches wherein the downlink transmission comprising at least one of: 
system information;
a radio resource control (RRC) message (Siomina, [0029]; the Downlink Dedicated Control Channel message class for a set of RRC messages); 
a medium access control (MAC) message; or 
downlink control information (DCI).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Carmon to include the above recited limitations as (Siomina, [0029]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carmon as applied to claims 1 and 16 above, and further in view of Chae et al. (US 2019/0098589 A1), hereafter referred Chae.

Regarding claims 6 and 19, Carmon teaches the method of claim 1 and the method of claim 16 above.  While Carmon teaches the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device in an uplink transmission in various control channels (Carmon, [0044] and [0048]; the wireless link can include downlink and performed over control channels), Carmon does not expressly teach wherein the uplink transmission comprising at least one of:
a medium access control-control element (MAC-CE); or 
uplink control information (UCI).
However, Chae teaches wherein the uplink transmission comprising at least one of:
a medium access control-control element (MAC-CE); or 
uplink control information (UCI) (Chae, Fig. 4, [0049]; a physical uplink control channel carrying uplink control informaiton).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Carmon to include the above recited limitations as (Chae, [0049]).

Claims 7, 13, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carmon as applied to claims 1 and 16 above, and further in view of Lindoff et al. (US 2019/0335389 A1), hereafter referred Lindoff.  Lindoff was cited by applicant’s IDS filed 1 June 2021.

Regarding claims 7 and 20, Carmon teaches the method of claim 1 and the method of claim 16 above.  While Carmon teaches transmit the indication to a neighboring node (Carmon, Fig. 4, [0070]; every cell member receives the corresponding CACL and oscillator offset values from neighboring various cell members), Carmon does not expressly teach wherein the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device to a central entity.
However, Lindoff teaches wherein the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device to a central entity (Lindoff, [0005]; some of the devices act as a cluster head device and provide synchronization and radio resource management within the cluster as a central node).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Carmon to include the above recited limitations as (Lindoff, [0010]).

Regarding claims 13 and 26, Carmon teaches the method of claim 1 and the method of claim 16 above.  Carmon does not expressly teach wherein the indication of the determined frequency synchronization accuracy for the wireless device comprises a capability, a feature, or a class indication that indicates that the wireless device is synchronized to a reference frequency within an accuracy threshold.
However, Lindoff teaches wherein the indication of the determined frequency synchronization accuracy for the wireless device comprises a capability, a feature, or a class indication that indicates that the wireless device is synchronized to a reference frequency within an accuracy threshold (Lindoff, [0049]; the configuration information may comprise information related to clock accuracy where the clock accuracy can be explicitly stated (for example in ppm) or indicate an accuracy mode that indicates whether or not the uncertainty is within 3-4 kHz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Carmon to include the above recited limitations as taught by Lindoff in order to have improved cell search in heterogeneous communications networks (Lindoff, [0010]).

Claims 9, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carmon as applied to claims 1, 16, and 28 above, and further in view of Park (US 2010/0067507 A1).  Park was cited by applicant’s IDS filed 1 June 2021

Regarding claims 9, 22, and 30, Carmon teaches the method of claim 1, the method of claim 16, and the method of claim 28 above.  Carmon does not expressly teach wherein the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device periodically or in a semi-static pattern.
However, Park teaches wherein the wireless device transmits the indication of the determined frequency synchronization accuracy for the wireless device periodically or in a semi-static pattern (Park, [0102]; the femtocell may update itself periodically).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Carmon to include the above recited limitations as taught by Park in order to provide accurate timing and frequency information (Park, [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416